 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6    LOURDES GANDARILLA-DUARTE,

 7                                   Petitioner,           Case No. C19-0535-RSL

 8           v.
                                                           ORDER DISMISSING FEDERAL
 9    ISRAEL JACQUEZ,                                      HABEAS PETITION

10                                   Respondent.

11

12          The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and

13   Recommendation of Mary Alice Theiler, United States Magistrate Judge, any objections thereto,

14   and the remaining record, hereby finds and ORDERS:

15          (1)    The Report and Recommendation is approved and adopted;

16          (2)    Petitioner’s federal habeas petition (Dkt. 1) is DENIED, and this action is

17   DISMISSED with prejudice; and

18          (3)    The Clerk is directed to send copies of this Order to all counsel of record and to the

19   Honorable Mary Alice Theiler.

20          Dated this 29th day of July, 2019.

21
                                                   A
                                                   ROBERT S. LASNIK
22
                                                   United States District Judge
23
     ORDER DISMISSING FEDERAL
     HABEAS PETITION - 1
